Citation Nr: 1547943	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-35 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status due to service-connected disabilities.


REPRESENTATION

Veteran represented by: National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from January 1940 to August 1945.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran initially requested a formal RO hearing before a Decision Review Officer, which was scheduled for August 2014; however, he failed to appear for the schedule hearing and also wrote in September 2014 that he no longer wanted a hearing.  

At times the Veteran appears to have claimed entitlement to special monthly pension (SMP) at the housebound rate.  The Veteran has been in receipt of SMP based on the need for regular aid and attendance since February 28, 2012.  As noted by the AOJ, SMP aid and attendance benefits are the greater benefit than SMP housebound benefits.  In a November 2014 decision, the Board denied the Veteran's appeal of the effective date assigned for NSC pension and SMP benefits; the Veteran did not further appeal from this determination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ denied the claim for special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status because the Veteran does not have any service-connected disabilities to be eligible for such compensation.  

There are currently several claims for service connection pending, as acknowledged by the AOJ in an August 2014 letter to the Veteran.  

In October 2013 and April 2014, the Veteran's son, on the Veteran's behalf, submitted statements on VA Form 21-4138 indicating that the Veteran told him he had contracted malaria during service, had injuries from a vehicle accident during service, and been placed on "suicide watch" at a VA hospital in February 2013.  

In March 2014, the Veteran submitted a "notice of disagreement" to the March 2014 rating decision, which denied SMC for aid and attendance and housebound status, indicating that he wanted a 100 percent rating for congestive heart failure, chronic obstructive pulmonary disease (COPD), hypertension, and supplemental oxygen.  

In an April 2014 letter, the AOJ noted that evidence had been submitted regarding COPD, gastroesophageal reflux disease (GERD), coronary artery disease (CAD), hypertension, anemia, and depression.  The AOJ summarized some of the circumstances under which service connection could be granted, and indicated that the Veteran should complete a VA Form 21-4138, report of contact, if he wished to file such a claim. 

Later in April 2014, the Veteran's son referred to the VA Form 21-4138s submitted in October 2013 and March 2014.  The Veteran submitted another VA Form 21-4138, referencing malaria in service, a motor vehicle accident in service, and having been placed on "suicide watch" at a VA hospital.

This record indicates there are several pending informal claims for service connection that have not been adjudicated.  See 38 C.F.R. § 3.157 (2014) (in effect prior to March 24, 2015); 79 Fed. Reg. 57,696 (Sept. 25, 2014).  The Veteran's claim for SMC is inextricably intertwined with the service connection claims.

The available record does not include a claim for GERD or anemia, as referenced in the April 2014 notice letter from the AOJ.  Thus, it is unclear if all of the Veteran's records have been associated with the claims file that is available for review by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Insure that all records referenced in the VA Form 21-4138, reports of contact, from the Veteran and his son, are associated with the electronic claims folder; as well as the reported claims for service connection for GERD and anemia.

2.  Adjudicate the Veteran's claims for service connection for malaria, residuals of a motor vehicle accident, heart disease, hypertension, respiratory disease, a psychiatric disability, GERD and anemia.

3.  Then, readjudicate the claim for SMC based on the need for regular aid and attendance or housebound status.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning this matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

